DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response an application filed on 10/29/2019.
Claims 1-20 are pending. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Currently abstract is less than 50 words in length.  It is suggested to have the abstract within the range of 50 to 150 words in length.

Claim Objections
Claims 1-3 and 11-12 are objected to because of the following informalities:  

In Claim 1,

Line 4, it is suggested to amend “the form of polyethylenimine” to “a form of a polyethylenimine” in order to ensure proper antecedent basis.
Line 5, it is suggested to amend “the amorphous” to “the hydrophilic amorphous” in order ensure proper antecedent basis.

In Claim 2,
Line 2, it is suggested to amend “the amorphous” to “the hydrophilic amorphous” in order ensure proper antecedent basis.

In Claim 3,
Line 2, it is suggested to amend “the amorphous” to “the hydrophilic amorphous” in order ensure proper antecedent basis.
Line 3, it is suggested to amend “the formula” to “a formula” in order to ensure proper antecedent basis.

In Claim 11,
Line 1, it is suggested to amend “the amorphous” to “the hydrophilic amorphous” in order ensure proper antecedent basis.

In Claim 12, 
Line 1, it is suggested to amend “the amorphous” to “the hydrophilic amorphous” in order ensure proper antecedent basis.
Line 3, it is suggested to amend “the formula” to “a formula” in order to ensure proper antecedent basis.

Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-8 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-8, 13-20, line 2 recites “polyethylenimine is present within the sorbent” while Claim 1 recites PEI is bound to a surface of the hydrophilic amorphous precipitated silica. It is not clear if the polyethylenimine is in the sorbent or bound to a surface of the hydrophilic amorphous precipitated silica.  Clarification is requested. 
  Claims 3 and 12 recited “MeyO x m SiO2” where “x” is unclear asto what x is.  Is x a value that represent in the formula or does x represent any structural relationship in the formula. Clarification is requested.  
    
Regarding dependent Claims 4, 14-15, 17-18 these claims do not remedy the deficiencies of parent claims 3 and 12 noted above, and are rejected for the same rationale.


Double Patenting
8.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.       Claims 1-8 and 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 12-18 of co-pending Application No. 16/609,379. 
Co-pending application (‘379) teaches sorbent  substantially similar to applicant’s claimed invention which includes an amorphous precipitated silica material having BET surface area of at least 200 m2/g, and an organic compound in form of an amine, an imine or amide (i.e., polyethylenimine (PEI), see claim 8) bound to a surface of the amorphous precipitated silica material (meets claim 1).  
Further (‘379) teaches amorphous silica material has BET surface of at least 300 m2/g (meets claim 2, see claim 2), surface area of at least 400 m2/g (meets claim 11, see claim 12), PEI  is present within the sorbent in amount of 1-20 wt.%, 2-12wt%, 5-10wt% (see claims 5, 13-14, 16-18, meets claims 5-8, 13-20). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
yO x m SiO2, wherein Me denotes any two or more metals selected among Ca, Mg, Cu, Zn, Mn, Cd, Pb, Ni, Fe, Cr, Al, Ti, V, Co, Mo, Sn, Sb, Sr, Ba and W, y denotes the molar ratio of metallic constituents to oxygen, and m denotes the molar ratio of SiO2/MeyO, (see claims 3 and 15, meets claims 3 and 12) and further Me denotes Ca and Mg (see claim 4, meets claim 4).
(‘379) discloses a sorbent for capture of ethylene gas but does not disclose or suggest a sorbent for capture of formaldehyde as presently claimed in claim 1.  
However, while there is no explicit disclosure that a sorbent for capture of formaldehyde, as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Office’s position that the preamble does not appear to state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a sorbent for capture of formaldehyde, recited in the claim does not appear to result in a structural difference between the presently claimed invention and the prior art (i.e., co-pending application 16/609,379) and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. 	Claims 1-2, 5-11, 13, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meirav et al (US PGPUB No.: 2015/0352518 A1, IDS cited reference by applicant).

As per claims 1-2, 5-8, 10, 11, 13, 16 and 19-20,  Meirav teaches a solid sorbent and method for capture of formaldehyde, carbon dioxide and/or other contaminants comprising of a 10-60 wt.% of organic amine (i.e., Polyethylenimine (PEI),  see paragraphs 0030, 0024, reads on claim limitation of PEI present in amount of 1-40 wt.% of claim 5, 1-20 wt.% of claim 6, 5-12 wt.% of claim 8, 1-40 wt.% of claim 13, 1-20 wt.% of claims 16, 19 and 5-20 wt.% of claim 20). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Meirav further discloses a plurality of support particles which can be amorphous shape form wherein the support particles comprising of  silica which can be precipitated silica, fumed silica pyrolytic silica, (paragraphs 0005, 0025) and a solvent (i.e., water) and wherein the organic 

Meirav does not explicitly disclose or suggest amorphous precipitated silica having surface area of at least 200 m2/g of claim 1, at least 200 m2/g of claim 1, at least of 300 m2/g of claim 2 and at least of 400 m2/g of claim 11 and does not disclose as hydrophilic precipitated silica.
However, Meirav discloses high surface area particle, therefore high surface area would encompass surface area of at least 200 m2/g of claim 1, at least of 300 m2/g of claim 2 and at least of 400 m2/g of claim 11.  Further Meirav discloses the sorbent that is substantially identical to presently claimed invention, therefore the surface area of at least 200 m2/g of claim 1, at least of 300 m2/g of claim 2 and at least of 400 m2/g of claim 11 would be expected unless otherwise shown by applicant. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
Further, Meirav discloses fumed silica which are mixed with PEI and water and no other organic amine is present (see example 1) but also suggest precipitated silica can be used (paragraph 0025), it would thus meet the limitation of hydrophilic (based on applicant’s definition of hydrophilic recited in lines 11-14 on page 3).
As per claim 9, Meirav discloses sorbent for capture of formaldehyde but does not disclose or suggest a formaldehyde gas filter comprising of sorbent of claim 1.
However, a formaldehyde gas filter is intended use claim language.  While there is no explicit disclosure that a formaldehyde gas filter, as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed 
It is the Office’s position that the preamble does not appear to state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a formaldehyde gas filter, recited in the claim does not appear to result in a structural difference between the presently claimed invention and the prior art (Meirav et al) and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

12. 	Claims 3-4, 12, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meirav et al (US PGPUB No.: 2015/0352518 A1, IDS cited reference by applicant) in view of Norberg et al (US Patent No.: 7,736,611 B1).

As per claims 3-4, 12,  Meirav teaches a solid sorbent and method for capture of formaldehyde, carbon dioxide and/or other contaminants as described above in claim 1 but does not explicitly disclose or suggest  the amorphous precipitated silica material is a mesoporous material with agglomerates of porous particles according to the formula MeyO x m SiO2 wherein Me denotes mixture of metals comprising of Ca, Mg (reads on claim 4 where m denotes Ca and Mg), Cu, Zn, Mn, Cd, Pb, Ni, Fe, Cr, Al, Ti, V, Co, Mo, Sn, Sb, Sr, Ba and W, y denotes the molar ratio of metallic constituents to oxygen, and m denotes the molar ratio of SiO2/MeyO. 
However, Norberg teaches agglomerated particles of precipitated silica where agglomerated particles are porous particles that includes at least two  metal and are represented 2/MOx wherein M denotes metals selected among Ca, Mg, Cu, Zn, Mn, Cd, Pb, Ni, Fe, Cr, Al, Ti, V, Co, Mo, Sn, Sb, Sr, Ba and W,  denotes the molar ratio of metallic constituents to oxygen and m denotes the molar ratio of SiO2/Me2O  (see Col.5 lines 5-28, table 1, abstract) and further teaches precipitated silica produced  may be used as an absorbent for certain types of contaminant gases such as formaldehyde (HCHC), carbon dioxide, SO2, or other contaminants, table 1 and Col.6 lines 2-13). 
Given, Meirav and Norberg teach precipitated silica used as an absorbent such as for formaldehyde or carbon dioxide or other contaminants, therefore, it would have been obvious to utilize the precipitated silica material comprising of agglomerated porous particles according the formula of SiO2/MOx of Norberg with Meirav which provides cheap and simple as well as good filtering performance as taught by Norberg (See Col.4 lines 13-15).

As per claims 14-15 and 17-18, Meirav in view of Norberg discloses sorbent comprising of a 10-60 wt.% of organic amine (i.e., Polyethylenimine (PEI),  see paragraphs 0030, 0024 of Meirav, reads on claim limitation of PEI present in amount of 1-40 wt.% of claims 14-5, 1-20 wt.% of claim 17-18). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Conclusion
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wood et al (US PGPUB No.: 2011/0072967 A1, IDS cited reference by applicant).
.
14. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giannelis et al (US PGPUB No.: 2013/0338001 A1, IDS cited reference by applicant).
Giannelis discloses amorphous precipitated silica (i.e., SBA15-considered as mesoporous material) having BET surface area of 370 m2/g and PEI bound to surface of amorphous precipitated silica material (see paragraphs 0010, 0041-0045, 0048-0063, fig.8-10).

15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837. The examiner can normally be reached 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                            12/3/2021